Citation Nr: 0738387	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  03-32 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel






INTRODUCTION

The veteran had active service from February 1967 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which determined that no new and 
material evidence had been received to reopen a claim for 
service connection for a low back disability.  The veteran 
disagreed with this decision in May 2002 and perfected a 
timely appeal in November 2003.  

In July 2004, the Board reopened the veteran's claim for 
service connection for a low back disability and remanded 
this claim to the RO via the Appeals Management Center (AMC) 
in Washington, D.C., for additional development.

In April 2005, the Board granted the veteran's motion to 
advance the case on the docket pursuant to 38 U.S.C.A. § 7107 
and 38 C.F.R. § 20.900(c) (2007).  Later in April 2005, the 
Board denied the veteran's claim for service connection for a 
low back disability.  In September 2005, a Board Deputy Vice 
Chairman denied the veteran's motion for reconsideration of 
the April 2005 decision.  

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Veterans Court).  In October 
2006, VA's Office of the General Counsel and the veteran's 
representative filed a Joint Motion for Remand with the 
Veterans Court.  The Veterans Court granted the Joint Motion 
for Remand later in October 2006.

In February 2007, the Board again remanded the veteran's 
claim to the RO/AMC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's low back disability claim has 
been obtained.

2.  Resolving reasonable doubt in the veteran's favor, a low 
back disability is attributable to active service.


CONCLUSION OF LAW

A low back disability was incurred during active service.  38 
U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.306 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a December 2001 letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter informed the veteran to submit medical evidence, 
statements form persons who knew the veteran and had 
knowledge of his disability during service, and noted other 
types of evidence the veteran could submit in support of his 
claim.  In addition, the veteran was informed of when and 
where to send the evidence.  After consideration of the 
contents of this letter, the Board finds that VA has 
substantially satisfied the requirement that the veteran be 
advised to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Additional notice of the five elements of a service-
connection claim was provided in October 2003, July 2004, and 
April 2007, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In response to all of 
this notice, the veteran notified VA in May 2007 that he had 
no further information or evidence to present in support of 
his claim.  Thus, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the December 2001 letter was issued before the March 
2002 rating decision which denied the benefit sought on 
appeal; thus, the notice was timely.  Because the veteran's 
claim for service connection for a low back disability is 
being denied, any question as to the appropriate disability 
rating or effective date is moot and there can be no failure 
to notify the veteran.  See Dingess, 19 Vet. App. at 473.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 
1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the veteran's claims file; the veteran does not contend 
otherwise.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.

The veteran contends that he injured his low back during 
active service or, in the alternative, he aggravated a pre-
existing low back injury during active service.  He also 
contends that his current low back disability is related to 
active service.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  A 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 C.F.R. § 3.306(a).  

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  The mere fact 
of an in-service injury is not enough; there must be evidence 
of a chronic disability resulting from that injury.  If there 
is no evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there must 
be medical evidence that relates a current condition to that 
symptomatology.  Id.  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

A review of the veteran's available service medical records 
indicates that he reported no history of low back problems 
and no low back problems were noted on clinical evaluation at 
the veteran's pre-induction physical examination in March 
1965.  The veteran again reported no history of low back 
problems, although clinical evaluation revealed scoliosis of 
the low back at his induction physical examination in 
February 1967.  At that time, the in-service examiner noted 
that the veteran's back was asymptomatic and that his 
scoliosis was not considered disabling.  The veteran's 
service medical records show that, although he complained 
frequently of low back pain, repeated physical examinations 
of the low back showed only the presence of scoliosis.  The 
veteran was placed on a permanent physical profile due to 
curvature of the lower spine in August 1967.  In March 1968, 
an in-service examiner stated that the veteran was not so 
disabled as to warrant discharge or especially light duties.  
In April 1968, an in-service social worker interviewed the 
veteran about his misunderstanding of his back pains.  The 
social worker concluded that the veteran's back pain was 
psychogenically aggravated as a result of a dependent-type 
personality.  The social worker also noted that the veteran's 
back pain was not severe until he entered active service.  A 
November 1968 x-ray of the veteran's back showed no 
significant abnormalities.  Finally, the veteran reported a 
history of back trouble at his separation physical 
examination in February 1969.  The in-service examiner noted 
that this referred to complaints of back pain at times for 
the past 11/2 years.  Clinical evaluation showed moderate 
scoliosis of the lumbar spine. 

VA clinical records show that, on VA examination in June 
1969, the veteran reported being treated for a pulled muscle 
in his back in 1967 that had resulted from physical exercises 
during basic training.  Physical examination of the veteran's 
musculoskeletal system showed normal function, a gentle, 
left-sided scoliosis of the lower thoracic and lumbar 
vertebrae without muscle spasm or tenderness, and a full 
range of motion in all planes.  X-rays of the lumbar spine 
and lumbosacral region showed a gentle degree of right-sided 
scoliosis with a minimal amount of pelvic tilt.  The 
diagnoses included moderate asymptomatic left scoliosis 
without functional limitation.

On VA examination in August 1969, the veteran complained of 
low back pain since falling or being thrown to the ground 
during basic training.  Physical examination showed a curve 
of about 30 to 40 degrees in the veteran's spine.  The 
impression was idiopathic scoliosis.

On VA examination in September 1970, the veteran complained 
of low back pain and fatigue after long standing.  Physical 
examination of the musculoskeletal system showed normal 
movement of both upper and lower extremities and no distress 
over the lower spine.  X-rays of the lumbosacral spine showed 
no osseous defect, a little left-sided scoliosis at the 
junction of the thoracic and lumbar portions of the spine, 
and no arthritis or osteochondritis.  The diagnoses included 
sacroiliac strain.

Lumbosacral spine x-rays in December 1998 showed an 
essentially negative lumbosacral spine with minor 
degenerative changes of the spine plus several millimeters 
retrolisthesis at the L5-S1 level.  A computerized tomography 
(CT) scan of the veteran's lumbar spine in February 2000 
suggested a vacuum disc phenomenon at L4-L5, mild spinal 
stenosis at L3-L4, and no evidence of an asymmetrical 
protruded disc.  X-rays of the veteran's lumbar spine in 
February 2000 showed mild degenerative arthritis, an 
osteophyte at L4 and L5, and vacuum disc phenomenon at L4-L5.

On VA examination in August 2004, the veteran complained of a 
dull-aching pain in the right sacroiliac joint of the spine 
which radiated down in to his right buttock and was 
aggravated by standing, bending, and lifting.  The VA 
examiner reviewed the veteran's claims file, including his 
service medical records.  He noted the veteran's February 
2000 CT scan.  Physical examination showed a normal gait, 
heel and toe standing without difficulty, a mild curve to the 
left in the upper thoracic region, a slight pelvic tilt to 
the left, no localized tenderness or muscle spasm along the 
lumbosacral spine, and a full range of lumbosacral spine 
motion.  X-rays of the lumbosacral spine showed disc 
narrowing at virtually all lumbar levels, degenerative 
changes in the lower facets, mild hypertrophic spurring at 
multiple, and no evidence of any scoliosis.  The VA examiner 
opined that the veteran's current low back pain was probably 
due to degenerative changes associated with the aging process 
and that it was unrelated to active service.  He also opined 
that there was no evidence that the veteran's low back 
symptoms were aggravated by active service.  The diagnosis 
was lumbosacral spine pain.

On private outpatient treatment by R.DeV., D.C. (Dr. R.DeV.), 
in December 2006, the veteran complained of low back pain and 
dated the onset of these symptoms to basic training in March 
1967.  Dr. R.DeV. stated that he had reviewed the veteran's 
"complete medical record and VA claims file."  Physical 
examination showed very restricted range of motion in the 
lumbar spine, a severe antalgic gait, stooped forward posture 
with restricted, stiff, slow, and guarded movements, an 
irregular gait, and the veteran required the assistance of a 
cane.  X-rays showed moderate to severe lumbar scoliosis with 
concavity to the right, moderate to severe degenerative 
arthritis of the lower lumbar and middle lumbar segments, 
severe disc narrowing at all lumbar levels, moderate to 
severe discogenic spondylosis at all lumbar levels.  
Dr. R.DeV. stated that the veteran was asymptomatic when he 
entered active service in 1967, although he had received a 
laceration above his eye and no other injuries following an 
auto accident in 1966.  Dr. R.DeV. concluded that the rigors 
of basic training aggravated a pre-existing condition beyond 
its normal progression and caused a lumbar spine disability.

On VA examination in June 2007, the veteran complained of 
progressively worse back pain that resulted in an unstable 
gait, falls, and required ambulating with a cane.  The VA 
examiner reviewed the veteran's claims file, including his 
service medical records and copies of medical records from 
Dr. R.DeV.  The veteran reported that his low back pain began 
during basic training.  The veteran's lumbar symptoms 
included fatigue, decreased motion, stiffness, weakness, 
spasms, and pain.  He also reported daily severe flare-ups of 
spinal pain aggravated by bending or prolonged standing.  
Physical examination showed no objective abnormalities of the 
cervical sacrospinalis muscles or thoracic sacrospinalis 
muscles except for tenderness in the thoracic sacrospinalis 
muscles which was not severe enough to be responsible for 
abnormal gait or abnormal spinal contour.  The veteran's 
posture indicated lumbar scoliosis with the left hp lower 
than the right hip and was stooped forward approximately 
10 degrees.  Motor and sensory examinations were completely 
normal.  All reflexes were normal.  X-rays of the lumbar 
spine showed moderate to severe lumbar scoliosis with 
concavity to the right, moderate to severe degenerative 
arthritis of the lower lumbar and middle lumbar segments, 
severe disc narrowing at all lumbar levels, and moderate to 
severe discogenic spondylosis oat all lumbar levels. The VA 
examiner reviewed the veteran's February 2000 x-rays and CT 
scan.  She opined that the veteran's moderate to severe 
lumbar scoliosis with concavity to the right was less likely 
than not aggravated or increased beyond normal progression 
during active service or due to the veteran's in-service 
injury or complaints.  She also opined that the veteran's 
severe disc narrowing at all lumbar levels and moderate to 
severe discogenic spondylosis at all lumbar levels were not 
caused by or the result of active service.  The VA examiner 
noted that there was no objective evidence that the veteran 
sustained a spinal injury during active service and there was 
no opportunity during his active service for him to aggravate 
a pre-existing spine condition.  The diagnoses were moderate 
to severe lumbar scoliosis with concavity to the right, 
severe disc narrowing at all lumbar levels, and moderate to 
severe discogenic spondylosis at all lumbar levels.  

In an August 2007 letter, Dr. R.DeV. stated that he had 
reviewed the VA examination report dated in June 2007 at the 
request of the veteran's representative.   Dr. R.DeV. 
disputed the credentials of the VA examiner, asserting that 
she lacked the necessary training to examine the veteran and 
determine the causes of his injuries.  He then disagreed with 
several of the VA examiner's conclusions.

The Board finds that the evidence is in relative equipoise on 
the issue of whether the veteran's current low back 
disability is related to active service.  As noted, the 
veteran's service medical records show asymptomatic scoliosis 
at service entry, multiple complaints of back pain during 
active service, and moderate lumbar spine scoliosis at 
service discharge.  The VA examiner concluded in August 2004 
that the veteran's low back pain was probably due to 
degenerative changes associated with the aging process and  
not related to active service and that there was no evidence 
that the veteran's low back symptoms had been aggravated by 
active service.  As noted, however, in the October 2006 Joint 
Motion for Remand, the VA examiner in August 2004 did not 
review certain of the veteran's post-service treatment 
records.  Dr. R.DeV. stated in December 2006 that he had, in 
fact, reviewed the veteran's complete claims file and VA 
medical records; this private physician concluded that the 
veteran's pre-existing lumbar scoliosis had been aggravated 
by the rigors of basic training during active service and had 
led to his current lumbar spine disability.  Finally, after 
reviewing the veteran's complete claims file and VA medical 
records, including the records that were not reviewed by the 
previous VA examiner in August 2004, a different VA examiner 
concluded in June 2007 that it was less likely than not that 
the veteran's current lumbar spine disability was related to 
active service.  

The Board finds that there is an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim for service connection for a low 
back disability.  See 38 C.F.R. § 3.102.  Resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
service connection for a low back disability is warranted.


ORDER

Service connection for a low back disability is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


